Title: Enclosure: An Anonymous Letter to Edward Bridgen, 3 May 1782
From: UNKNOWN
To: Bridgen, Edward




3. May 1782

Sir

You have a friend who has suffer’d too much from the particular situation he was in lately, not to interest every honest man in his behalf to prevent his being the dupe of artifice, he has already been ill treated from a quarter unlookd for, and the same game is Continued to answr the end first proposed—Amcan. ministers in Europe have various politicks to pursue, and some of them understand best those that can serve their interest—Adams envious of every superior merit has much labour’d clandestinely in injuring Franklin and Laurens to secure his Situation and answer further ends, and by the means he has used, has perhaps succeeded better than in serving the interest of his country here, where his business has been done by others, for however great his abilities as a lawyer—they are the reverse as a Minister—be discreet in giving Mr. Laurens a Caution from that quarter, and at another time you shall be apprized of the secret of a Conduct which is every way base and dishonourable.
yours

XXX

